United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Smyrna, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0635
Issued: August 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2018 appellant filed a timely appeal from an August 9, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 9, 2017 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On May 15, 2015 appellant, then a 54-year-old contract termination specialist, filed an
occupational disease claim (Form CA-2) alleging that she developed symptoms of nausea,
headaches, light-headedness, and major depression causally related to factors of her federal
employment. She noted that she first became aware of her claimed conditions on January 5, 2014
and their relationship to her federal employment on June 1, 2014. On the reverse side of the claim
form, J.L., appellant’s supervisor, challenged the claim. He noted that a return-to-work letter was
issued to her on May 11, 2015 and that she had not returned.
Appellant subsequently submitted a May 11, 2015 statement in which she attributed her
claimed emotional conditions to the “foul and pungent body odor” and appearance of a coworker.
She claimed that in May 2014, during J.L.’s first visit to her worksite, he noticed that coworker’s
poor hygiene. J.L. remarked that this was an unacceptable situation, and appellant informed him
that she had an ad hoc telework schedule to avoid being around the coworker. In September 2013
appellant’s former supervisor, K.A., had approved her request for a four-day-per-week telework
schedule. K.A. had a conversation with the coworker about his poor hygiene and his condition
immediately improved. During the improvement period appellant converted to a three-day-perweek telework schedule. However, as the problem worsened K.A. granted her request for an ad
hoc telework day on a weekly basis, usually on Wednesdays. J.L. told her that she could continue
her ad hoc telework schedule and that he would speak to him about his hygiene. He also offered
appellant the option of relocating or sharing a desk with R.I., a coworker, but she declined his
offer. J.L. denied her request for a four-day-per-week telework as a reasonable accommodation.
Appellant claimed that J.L. thereafter became hostile towards her with no sympathy or concern for
her health even after he had promised to handle the situation. J.L. later informed her that he would
no longer approve more than three days of telework. Appellant became ill in the office and
requested leave. She noted that J.L. never requested that she submit supportive medical
documentation. Appellant contended that he did not notify her about filing OWCP forms,
available compensation or leave under the Family and Medical Leave Act (FMLA) and he did not
complete the necessary forms. She filed an Equal Employment Opportunity (EEO) complaint
alleging an unhealthy work environment. Appellant noted that J.L. denied her requests for
reasonable accommodation in May, July, and September 2014, and January 2015. In
September 2014 J.L. was instructed to relocate her desk away from her peers, to utilize R.I.’s desk
when she was absent from work, or move to the desk of another coworker, S.C., in the next aisle
to avoid exposure to the coworker. Appellant refused to move because he had not been asked to
relocate to another work area. In October 2014 U.B., an employee, informed her that she had
instructed the coworker how to perform his daily hygiene routine and wash his clothes, to refrain
from wearing untidy clothes to work, and where to buy his clothes. He later had at least five or
six relapses during that month. J.L. continued to deny appellant’s request for a reasonable
accommodation. She stopped working in the office and requested leave on Wednesdays and
Fridays. Mediation between appellant and V.H., a manager, was held from January 9 to 15, 2015,
regarding the denial of her requests for a reasonable accommodation and other related matters, but
2

V.H. called an impasse. Also, in January 2015, J.L. denied appellant’s requests for an ad hoc
telework schedule. He also denied her requests for annual leave until she submitted a physician’s
slip. Appellant filed a FMLA request.
Appellant also attributed her emotional conditions to several other work factors. She
claimed that the EEO process was poorly managed as her husband was not allowed to participate
in the mediation process held from January 9 to 16, 2015. Appellant contended that she was
treated differently and discriminated against based on her sex, race, and disability in the abovenoted incidents. She claimed that while her request for a four-day telework schedule was denied,
other employees were currently worked on this same schedule. Additionally, appellant noted that
the coworker was never relocated and she believed that her relocation was not a proper solution
because he could walk down the aisle to talk to his peers.
OWCP thereafter received additional medical evidence and a copy of appellant’s May 20,
2015 request for a reasonable accommodation.
In a development letter dated May 26, 2015, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and attached a questionnaire for her completion. In a
separate development letter of even date, OWCP requested that the employing establishment
provide additional information, including comments from a knowledgeable supervisor and an
explanation of appellant’s work activities. It afforded both parties 30 days to submit the necessary
evidence.
In a June 3, 2015 statement, J.L. recounted that on June 17, 2014 appellant approached him
and complained about the coworker’s poor hygiene. He immediately offered to move her to an
empty cubicle which was located in a different aisle than the coworker while management
investigated the issue. Appellant rejected the offer and requested an ad hoc telework schedule.
J.L. noted that she was already approved for regular telework three days per week. He granted
appellant’s request for an additional ad hoc telework day until January 2015. J.L. addressed the
issue directly with the coworker and management continued to explore possible accommodations/
solutions. Additionally, he offered appellant a workspace on a different ﬂoor in the building as a
reasonable accommodation, but she rejected the offer. Meanwhile, employees informed
management that the coworker’s personal hygiene had tremendously improved. On November 6,
2014 J.L. provided this update to appellant and warned her that he would not continue to grant her
an ad hoc telework schedule because her complaint had been resolved. He noted that, although
she had barely physically reported to the office for months at that point, she insisted that the
coworker’s situation could not have possibly improved. J.L. granted appellant’s request for leave
on the days she was to report to work in the office through January 2015 because justiﬁcation for
ad hoc telework no longer existed. He claimed that he was never notiﬁed that she had a medical
condition that might require special accommodation. In January 2015 appellant notified J.L. about
her request for leave under FMLA. He was first notified about her medical condition in
February 2015 after she had already begun her FMLA leave. J.L. indicated that appellant had not
teleworked or reported for duty since January 23, 2015. Appellant’s FMLA leave was approved
and 480 hours were exhausted in April 2015. J.L. issued a letter directing appellant to return to
work on May 13, 2015, but she did not return. Instead, one week later, appellant submitted new

3

medical documentation concerning her diagnosis and requested a reasonable accommodation to
be relocated to the first ﬂoor in the building.
OWCP received additional medical evidence.
In an undated statement, appellant continued to claim that her requests for a four-day-perweek telework schedule and a one-day-per week ad hoc telework schedule were denied. She noted
the amount of leave she used from May 2014 to December 2014.
E-mails dated November 22 and 24 and December 8 and 10, 2014, from S.H., appellant’s
coworker; an undated witness statement by R.I., a coworker; and a December 1, 2014 witness
statement from a concerned employee corroborated appellant’s account of the coworker’s personal
hygiene.
Witness statements from appellant’s husband described her symptoms and what he
believed to be was unfair treatment by the employing establishment following her exposure to the
coworker’s poor hygiene.
Additional medical evidence was also received.
In a July 9, 2015 letter, J.L. responded to OWCP’s May 26, 2015 development letter. He
reiterated his account of appellant’s exposure to the coworker’s body odor, the approval of her
telework requests, and when he became aware of her resulting medical condition. J.L. described
her work duties as a terminating contracting officer and submitted an official copy of the position
description. He noted that the termination group in which appellant was assigned had not been
fully staffed to effectively carry out its mission due to budget constraints and employees’
retirement. J.L. related, however, that the workload was fairly distributed and constantly
reassessed. He contended that appellant never raised any concerns about her workload. Appellant
achieved a fully successful performance rating in 2014. She had some performance issues towards
the end of 2014 related to issues with contractors and business partners. Appellant also displayed
unprofessional behavior in some of her communications with J.L. over management’s handling of
her complaint pertaining to the coworker.
In an August 12, 2015 statement, appellant responded to J.L.’s July 9, 2015 statement. She
claimed that he required her to become sick before she could request an ad hoc telework schedule.
Appellant asserted that she did not receive a return-to-work letter and that she was not released to
return to work and was not medically able to return to work until June 29, 2015. She referenced
accompanying documents that indicated that she was forced to use annual/sick/credit hours every
Wednesday and Friday to mitigate her exposure to the odor in the office and becoming ill.
Appellant contended that her workload averaged about 25 to 30 dockets any given month. Her
position required substantial hours of overtime that were also considered to be credit hours.
Appellant performed at least 15 to 20 hours of overtime/credit hours, although employees were
only allowed to work 6 hours of overtime/credit per pay period. She notified J.L. and Director
P.S. that she was concerned about her reduced work schedule since she took off work on
Wednesdays and Fridays. Appellant noted that even on the days she was on leave from May 2014
to October 2014, she worked because she did not want to disappoint her customers. Eventually,
she stopped work on her days off due to stress and the denial of her requests for a reasonable

4

accommodation. Although J.L. approved her request for an ad hoc telework schedule, he would
later inconsistently approve or disapprove her request. Appellant indicated that he did not provide
reasonable accommodation until 13 months later from May 2014 to June 2015. She contended
that she had no performance problems while adapting to a reduced work schedule.
In an undated statement, appellant responded to J.L.’s June 3, 2015 letter. She contended
that while he granted her ad hoc telework on Wednesdays and Fridays, she had to first come into
the office and subject herself to the coworker’s body odor and become sick before he did so.
Appellant submitted e-mails dated August 1, 2014 to July 29, 2015 between herself, J.L.,
and S.P., and other correspondence and documents regarding her requests for an ad hoc telework
schedule, leave, and workers’ compensation.
Appellant also submitted additional medical evidence.
By decision dated August 31, 2015, OWCP accepted that appellant was subjected to an
unhealthy work environment due to her coworker’s poor hygiene, but denied her claim for an
emotional condition, finding that she had not established that it “arose during the course of
employment and within the scope of compensable work factors as defined by FECA.”
OWCP subsequently received additional medical evidence.
On April 20, 2016 appellant requested reconsideration regarding the August 31, 2015
decision.
Appellant submitted numerous time and leave records. She also continued to submit
medical evidence.
In a May 26, 2016 letter, J.L. responded to appellant’s request for reconsideration
contending that her claim should be denied. He asserted that on the rare occasions he did not
approve her ad hoc telework requests, she requested leave for the days she was scheduled to work
in the office. J.L. again noted that he granted appellant’s request for 480 hours of FMLA leave in
April 2015. On April 30, 2015 he issued a return-to-work order to her because her FMLA leave
had expired on April 21, 2015. On May 20, 2015 appellant submitted a request for a reasonable
accommodation for, among other things, a five-day-a-week telework schedule and a relocation to
the first floor in the building. J.L. immediately contacted G.C., disability program manager, and
appellant’s request for workspace on the first floor in the building was immediately made ready
and available to her. On June 5, 2015 he approved her reasonable accommodation request for a
four-day-per-week telework schedule along with one day in the office, on the first floor, on
Fridays. On June 17, 2015 J.L. modiﬁed his approval of appellant’s request for reasonable
accommodation and approved a five-day-per-week medical telework schedule beginning June 29
through September 30, 2015 based on his review of a letter from appellant’s physician. He noted
that, when she returned to work on June 29, 2015, there was a meaningful change in the manner
and tone she communicated with him. Appellant’s e-mails were obviously inﬂammatory and
contained disrespectful language and an unprofessional tone. Her response to work matters slowed
considerably. In September 2015 appellant was issued a one-day suspension for misconduct. On
September 24, 2015 she notified Director P.S. that she would be unable to return to work in the
office even one day per week because she had a relapse of her depression and her somatic therapy
5

had been suspended. J.L. again granted appellant a five-day-per-week medical telework schedule
through December 31, 2015. He twice directed her to provide updated medical documentation
addressing her work capacity, but she did not submit the requested information. J.L. related that
it could not be determined whether appellant had, in fact, undergone speciﬁc therapy previously
recommended by her physician. Also, her medical providers were not consistent. As a result, on
January 8, 2016 J.L. issued a return-to-work notice to appellant. Appellant requested leave for the
week of January 1 through 15, 2016. Following her absence from work, she was again suspended
through the end of January 2016 due to additional acts of misconduct. On February 1, 2016
appellant notified Director P.S. of another purported relapse of her depression due to continued
stress/anxiety and a hostile work environment. She again invoked FLMA leave, requested a
reasonable accommodation, and filed a workers’ compensation claim. On April 23, 2016
appellant’s second FMLA leave expired and she still had not submitted the requested medical
documentation. Accordingly, J.L. issued another return-to-work letter to her, but she did not
comply. He noted that appellant had been absent without leave since May 2, 2016 and was subject
to disciplinary action, including removal from federal service. J.L. related that she offered no
explanation for her continued failure to provide medical documentation regarding her absence
from work.
In a June 27, 2016 letter, appellant responded to J.L.’s May 26, 2016 letter. She asserted
that J.L. lied and erred in failing to remedy the situation involving the coworker. Appellant
claimed that he did not grant her a three-day-per-week telework schedule because time and
attendance records from January 2014 through May 2014 clearly indicated that she was already on
this schedule. She also claimed that he did not grant her an ad hoc telework schedule. Appellant
contended that J.L. did not provide her with a reasonable accommodation work schedule until
November 2014.
Appellant submitted additional medical evidence.
An undated statement from the coworker indicated that he was counseled by J.L. and K.A.
regarding his poor hygiene and appearance.
Witness statements from Director P.S., K.A., and other coworkers corroborated the
coworker’s poor hygiene and unkempt physical appearance.
Appellant submitted numerous e-mails dated September 5, 2013 to February 16, 2016
regarding her request for a reasonable accommodation for a telework schedule and leave.
Appellant also submitted a union agreement indicating that employees had a right to
decline to perform an assigned task in an unsafe work area and the employing establishment’s
reasonable accommodation procedures.
An undated declaration by G.C., disability program manager, indicated that appellant
requested a reasonable accommodation because she could not work in the office due to her physical
and mental limitations. He noted that she could perform her work duties at home.
OWCP, by decision dated August 31, 2016, denied modification of its August 31, 2015
decision, finding that appellant had not established a compensable factor of her federal

6

employment. It determined that the evidence of record was insufficient to demonstrate error or
abuse on the part of the employing establishment with respect to several administrative matters.
On June 14, 2017 appellant requested reconsideration and submitted additional evidence.
In an accompanying letter dated May 30, 2017, she contended that the employing establishment
failed to provide reasonable accommodation for her disability under the Americans with
Disabilities Act Amendments Act of 2008 (ADAAA).3
Appellant submitted Merit Systems Protection Board (MSPB) decisions dated
May 1, 2017. An MSPB administrative judge reversed appellant’s 14-day suspension from work
for the period May 30 through July 22, 2016 and her removal from her contract termination
position, effective July 22, 2016. He found that the employing establishment erred in rejecting her
medical documentation as administratively unacceptable and that her request for a five-day-perweek telework schedule would not have unduly burdened its operations. The administrative judge
explained that it violated the ADAAA by failing to accommodate appellant, a qualiﬁed disabled
employee, due to her major depression and other psychosomatic conditions which substantially
limited her brain function, with a ﬁve-day-per-week telework schedule. He further explained that
the employing establishment suspended her without providing due process. In the suspension
decision, the administrative judge noted that appellant was constructively suspended during the
period May 30 through July 22, 2016. In the removal decision, he found that she failed to establish
that she was removed from her position as reprisal for her prior EEO activity. The administrative
judge ordered the employing establishment to retroactively restore her to her prior position,
effective July 22, 2016, with back pay and interest.
Appellant submitted additional medical evidence.
In a July 18, 2017 letter, J.L. responded to appellant’s request for reconsideration. He
contended that her reconsideration request did not meet OWCP’s requirements and that the May 1,
2017 MSPB decision was not relevant to OWCP’s determination as it was issued long after her
claimed issues and removal.
By decision dated August 9, 2017, OWCP denied modification of the August 31, 2016
decision.
LEGAL PRECEDENT
To establish an emotional condition causally related to factors of a claimant’s federal
employment, he or she must submit: (1) factual evidence identifying and supporting employment
factors or incidents alleged to have caused or contributed to the condition; (2) rationalized medical
evidence establishing an emotional condition or psychiatric disorder; and (3) rationalized medical

3

29 C.F.R. Part 1630; 42 U.S.C. § 12101 et seq.; Pub.L. 110-325.

7

opinion evidence establishing that the emotional condition is causally related to the identified
compensable employment factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.5 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force, or frustration from not being permitted to work in a
particular environment, or to hold a particular position.6
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular duties,
these could constitute employment factors.7 However, for harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did, in fact, occur.
Mere perceptions of harassment are not compensable under FECA.8 Additionally, verbal
altercations and difficult relationships with supervisors, when sufficiently detailed by the claimant
and supported by the record, may constitute factors of employment. This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under FECA.9
An employee’s emotional reaction to administrative or personnel matters generally falls
outside of FECA’s scope.10 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.11 However, to the extent the evidence demonstrates that the employing establishment

4
See S.K., Docket No. 18-1648 (issued March 14, 2019); C.M., Docket No. 17-1076 (issued November 14, 2018);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
5

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
6

Cutler, id.

7

See B.S., Docket No. 19-0378 (issued July 10, 2019); M.R., Docket No. 18-0304 (issued November 13, 2018);
David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).
8

A.E., Docket No. 18-1587 (issued March 13, 2019); Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

9

Y.B., Docket No. 16-0193 (issued July 23, 2018); Marguerite J. Toland, 52 ECAB 294 (2001).

10

G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170, 171 (2001);
Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42 ECAB
566 (1991).
11

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005); McEuen, id.

8

either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor.12
Perceptions and feelings, alone, are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting his or her allegations with
probative and reliable evidence.13 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, OWCP must
base its decision on an analysis of the medical evidence.14
ANALYSIS
The Board finds that this case is not in posture for decision.
As to appellant’s allegations that she was improperly terminated from her position effective
July 22, 2016 and improperly suspended from work for 14 days from May 30 through July 22,
2016, the Board finds that appellant has established error and abuse by the employing
establishment in the handling of these administrative/personnel matters.
Specifically, appellant contended that her supervisor, J.L., continually denied her requests
for a reasonable accommodation consisting of a five-day-per-week ad hoc telework schedule due
to her physical and emotional conditions resulting from her exposure to a coworker who had poor
personal hygiene. She further contends that she was improperly suspended for 14 days from
May 30 through July 22, 2016 and removed from employment effective July 22, 2016. The Board
finds that the May 1, 2017 MSPB decisions establish that the employing establishment committed
error in suspending and removing appellant. The decisions reversed the suspension and removal,
and ordered the employing establishment to restore appellant’s position and pay. The decisions
were based on the finding that the employing establishment constructively suspended and removed
appellant without providing the procedural protections to which she was entitled. The employing
establishment conceded that appellant had been constructively suspended for 14 days. The Board
finds that the MSPB decisions are sufficient to establish that the constructive suspension between
May 30 and July 22, 2016 and removal effective July 22, 2016, due to management’s failure to
provide proper procedural protections, constitutes a compensable factor of employment.15
Appellant has also attributed her emotional condition to overwork based upon her regular
and specially assigned job duties under Cutler.16 The Board has held that overwork is a
compensable factor of employment if appellant submits sufficient evidence to substantiate this
12

Id.

13

G.R., supra note 10; Roger Williams, 52 ECAB 468 (2001).

14

See C.M., supra note 4; Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a
compensable factor of employment, it is unnecessary to address the medical evidence of record. T.G., Docket No.
19-0071 (issued May 28, 2019); Garry M. Carlo, 47 ECAB 299, 305 (1996).
15

C.M., supra note 4; R.V., Docket Nos. 07-818 and 07-2285 (issued September 25, 2008).

16

Supra note 4.

9

allegation.17 Appellant noted that she handled an average of approximately 25 to 30 dockets per
month. She was required to work a substantial number of hours of overtime/credit time, at least
15 to 20 hours while employees were only allowed 6 hours per pay period. Appellant became
concerned about performing her work duties with a reduced work schedule as she was off work on
Wednesday and Friday to avoid being exposed to the coworker’s poor hygiene and remain healthy.
She noted, nonetheless, that she continued to work until she stopped due to stress and the denial
of her request for a reasonable accommodation. The Board finds that appellant has submitted no
evidence supporting her allegation of overwork. While J.L. acknowledged that appellant’s
termination group had been unable to carry out its mission due to budget constraints and a staff
shortage, he noted that the workload was fairly distributed and constantly reassessed. Moreover,
he related that she never raised any concerns about her workload. Additionally, J.L. indicated that
appellant received a fully successful performance rating in 2014. He further indicated that her
only performance issues were related to stale negotiations with contractors and business partners
and unprofessional behavior she directed towards him regarding her complaint of the coworker’s
poor hygiene. It is appellant’s burden to submit the requisite factual evidence supporting her
allegation that she was overworked, which she failed to provide.18 Thus, the Board finds that she
has not established overwork as a compensable factor of employment.
Appellant made other allegations that relate to administrative and personnel actions, which
are not compensable absent a showing of error or abuse on the part of the employing
establishment.19 She filed an EEO complaint regarding the denial of her requests for a reasonable
accommodation and other related matters. Appellant asserted that her husband was not allowed to
participate in the EEO mediation session held from January 9 to 16, 2015 regarding her complaint.
She also asserted that V.H., management’s representative, declared an impasse in the mediation.
The Board finds that the filing of grievances and EEOC complaints20 and a mediation session21
are administrative or personnel matters which, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and is not covered under FECA.22 Appellant has not
submitted corroborating evidence of error or abuse in these administrative matter, and thus, has
not established a compensable employment.23
17

D.T., Docket No. 19-1270 (issued February 4, 2020); W.F., Docket No. 18-1526 (issued November 26, 2019);
J.E., Docket No. 17-1799 (issued March 7, 2018); Bobbie D. Daly, 53 ECAB 691 (2002).
18

D.T., id.; A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

19
See A.C., Docket No. 18-0507 (issued November 26, 2018); Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy
Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260,
1266-67 (1988).
20
W.F., Docket No. 18-1526; B.O., Docket No. 17-1986 (issued January 18, 2019); James E. Norris, 52 ECAB
93 (2000).
21

M.Z., Docket No. 13-0023 (issued April 15, 2013).

22

T.L., Docket No. 18-0100 (issued June 20, 2019); Matilda R. Wyatt, 52 ECAB 421 (2001); McEuen, supra
note 10.
23

R.B., Docket No. 19-0343 (issued February 14, 2020); R.V., Docket No. 18-0268 (issued October 17, 2018).

10

Appellant contended that she was treated differently and discriminated against based on
her sex, race, and disability in the claimed incidents at work. For harassment or discrimination to
give rise to a compensable disability under FECA, there must be probative and reliable evidence
that harassment or discrimination did in fact occur.24 Mere perceptions of harassment, retaliation,
or discrimination are not compensable under FECA.25 Appellant claimed that her coworkers
currently had a four-day telework schedule while her request for the same schedule was denied.
Additionally, she claimed that she was offered relocation to avoid being exposed to the coworker’s
poor hygiene, but he was never relocated to a different workspace. Appellant has not submitted
any corroborative evidence to establish a factual basis for her allegations. The Board notes that
both J.L., K.A., appellant’s former supervisor, and U.B., an employee, had conversations with the
coworker about his poor hygiene and his condition improved. The employee acknowledged that
J.L. and K.A. spoke to him about his hygiene. Based on the evidence of record, the Board finds
that appellant has not established, with corroborating evidence, that she was discriminated against
by the employing establishment.
As noted above, the Board finds that appellant has established a compensable employment
factor with regard to her claim of being improperly suspended and removed from the employing
establishment during the period May 30 through July 22, 2016. Accordingly, OWCP must analyze
the medical evidence to determine whether she sustained an emotional condition as a result of this
compensable employment factor. The case will therefore be remanded to OWCP. After this and
other such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

24

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

25

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

11

ORDER
IT IS HEREBY ORDERED THAT the August 9, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

